Title: From Thomas Jefferson to Henry Dearborn, 27 August 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Monticello Aug. 27. 08.
                  
                  In my letter of yesterday I omitted to inclose that of Hern, which I now do. I add to it a newspaper from St. Louis, in which is an account of the surrender of some Indian murderers. this paper says there were 3. or 4. whites murdered, but I think Govr. Lewis’s letter says but 1. on that ground I wrote to him to recommend, if they should be convicted, to suffer only one to be executed, unless there was strong reason for doing more, & to deliver up the rest to their friends as a proof of our friendship & desire not to injure them.   mr Woolsey our Collector on Champlain, has lately been to Montreal. he took much pains to find out the British strength in that quarter, & the following is what, he says, we may rely on.
                  
                     
                        
                        At Montreal
                        450.
                     
                     
                        
                        Chambly
                        80.
                     
                     
                        
                        St. John’s
                        40.
                     
                     
                        
                        Odle town
                        14.
                     
                     
                        
                        Isle aux noix
                        
                           10
                            
                        
                     
                     
                        
                        
                        594.
                     
                  
                  he adds that 10,000 men will take the whole country to within a league of Quebec.   I salute you with affection & respect.
                  
                     Th: Jefferson 
                     
                  
               